                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    SAMUEL H. WONG,                                       CASE NO. C18-0597-JCC
10                            Plaintiff,                    MINUTE ORDER
11            v.

12    THE BOEING COMPANY,

13                            Defendant.
14

15           The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17           This matter comes before the Court on the parties’ stipulation and proposed order (Dkt.
18   No. 27). Pursuant to stipulation, the parties shall file a stipulated dismissal no later than May 17,
19   2019.
20           DATED this 13th day of May 2019.
21                                                           William M. McCool
                                                             Clerk of Court
22

23                                                           s/Tomas Hernandez
                                                             Deputy Clerk
24

25

26


     MINUTE ORDER
     C18-0597-JCC
     PAGE - 1
